 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   G & G Closed Circuit Events LLC,                  No. CV-20-02105-PHX-ESW
10                  Plaintiff,                         ORDER
11   v.
12   Christopher L Halstead, et al.,
13                  Defendants.
14
15
16
17         The Court has considered Plaintiff’s Motion for Alternative Service and to Extend
18   Time for Service of Process (Doc. 16). Good cause appearing,
19         IT IS ORDERED granting the Motion for Alternative Service and to Extend Time
20   for Service of Process (Doc. 16).
21         IT IS FURTHER ORDERED that Plaintiff shall serve Defendant Christopher L.
22   Halstead by posting copies of the Summons and Complaint upon the Defendant’s legal
23   residence located at 6411 E. Camino De Los Ranchos, Scottsdale, Arizona 85254 and by
24   mailing a copy of the Summons and Complaint to Defendant Halstead via USPS first class
25   mail, postage prepaid to the above legal residence.
26         IT IS FURTHER ORDERED extending the time for service of Defendant
27
28
 1   Christopher L. Halstead. Plaintiff shall have an additional 60 days to effectuate service of
 2   the Summons and Complaint as to Defendant Halstead.
 3          Dated this 14th day of July, 2021.
 4
 5
 6                                                     Honorable Eileen S. Willett
 7                                                     United States Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
